 


109 HR 2348 IH: Drug Dealer Liability Act of 2005
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2348 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Latham (for himself, Mr. Kuhl of New York, Mr. Wolf, Mr. Case, Mr. Kennedy of Minnesota, and Mr. McCaul of Texas) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Controlled Substances Act to provide civil liability for illegal manufacturers and distributors of controlled substances for the harm caused by the use of those controlled substances. 
 
 
1.Short titleThis Act may be cited as the Drug Dealer Liability Act of 2005. 
2.Federal cause of action for drug dealer liability 
(a)In generalPart E of the Controlled Substances Act is amended by adding at the end the following: 
 
521.Federal cause of action for drug dealer liability 
(a)In generalExcept as provided in subsection (b), any person who manufactures or distributes a controlled substance in a felony violation of this title or title III shall be liable in a civil action to any party harmed, directly or indirectly, by the use of that controlled substance. 
(b)ExceptionAn individual user of a controlled substance may not bring or maintain an action under this section unless the individual personally discloses to narcotics enforcement authorities all of the information known to the individual regarding all that individual’s sources of illegal controlled substances.. 
(b)Clerical amendmentThe table of sections for the Comprehensive Drug Abuse Prevention and Control Act of 1970 is amended by inserting after the time relating to section 520 the following new item: 
 
 
Sec. 521. Federal cause of action for drug dealer liability. 
 
